 1   George M. Shumsky, OSB #951468
     Shumsky & Backman
 2   PO Box 56028
     Portland, OR 97238-6028
 3
     Telephone: (503) 222-4339
 4   Facsimile: (877) 222-2171

 5   Attorneys for Plaintiff

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF OREGON
 9
                                            EUGENE DIVISION
10
     STATE FARM FIRE AND CASUALTY                      Case No.: 6:19-CV-00394-MK
11   COMPANY, as subrogee of Thomas and Lisa
     Klotter,                                          STIPULATION AND ORDER OF
12                                                     DISMISSAL
                    Plaintiff,
13
            VS.
14

15
     COSTCO WHOLESALE
     CORPORATION, and DANZE, INC.,
16
                    Defendants.
17

18                                            STIPULATION

19          IT IS HEREBY STIPULATED by and between Plaintiff STATE FARM FIRE
20
     CASUALTY COMPANY, as subrogee of Thomas and Lisa Klotter and Defendant COSTC
21
     WHOLESALE CORPORATION, the only defendant appearing in this action, through thei
22
     designated counsel, that the above-captioned action be and hereby is dismissed with prejudice i
23
     its entirety pursuant to Federal Rules of Civil Procedure, Rule 41(a)(l). Each party agrees t
24

25   bear their own costs.

26   Ill




                                   STIPlIT.ATTON AND ORDF.R OF DTSMTSSAT.
 1   Dated: _0_·..,,.____,_t.t_-r-=--,7.____   _,,2019        SHUMSKY & BACKMAN

 2

 3
                                                                     (
                                                              By:
 4                                                                  George M. S umsky, OSB #951468
                                                                    Attorney for Plaintiff
 5

 6   Dated:    _f/_~_2-L...lf_ _~,2019                        BRISBEE & STOCKTON LLC

 7

 8
                                                              By:
 9                                                                  William H. Stockton, OSB #743163
                                                                    Attorney for Defendant Costco
10                                                                  Wholesale Corporation

11                                                       ORDER
12
              Pursuant to Rule 41(a)(l) of the Federal Rules of Civil Procedure and for good caus
13
     showing, the above-captioned action is hereby DISMISSED WITH PREWDICE. Each part
14
     shall bear its own fees and costs.
15
              IT IS SO ORDERED.
16

17      - - - -le
     Dated:~    - - - - - ·, 2019.

18

19

20
                                                              ~kll1t--·
                                                                    Mustafa Kasubhai
                                                                    United S~tes District Judge
21

22

23

24

25

26




                                                          2
                                         STIPULATION AND ORDER OF DISMISSAL
